In re Myles, Robert; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “D”, No. 265-242.
Relator represents that the district court has failed to act timely on an application for post conviction relief he filed on or about *1329June 14, 1994. If relator’s representation is correct, the district court is ordered to consider and act on the application. The district court is ordered to provide this Court with a copy of its judgment.
CALOGERO, C.J., not on panel.